Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Ethan Allen Interiors Inc.: We consent to the incorporation by reference in the registration statement (No. 333-138763) on FormS-8 of Ethan Allen Interiors Inc. of our report dated August11, 2015, with respect to the consolidated balance sheets of Ethan Allen Interiors Inc. and subsidiaries as of June30, 2015 and 2014, and the related consolidated statements of comprehensive income, shareholders’ equity, and cash flows for each of the years in the three-year period ended June30, 2015, and the effectiveness of internal control over financial reporting as of June30, 2015, which report appears in the June30, 2015 annual report on Form10-K of Ethan Allen Interiors Inc. /s/KPMG LLP Stamford, Connecticut August11, 2015
